Citation Nr: 0117699	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-22 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a recurrent 
dislocation of the right shoulder, status-postoperative 
anterior capsulorrhaphy with degenerative joint disease 
(right shoulder disability), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to May 
1990.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


REMAND

A review of the record discloses that in his Substantive 
Appeal, dated in November 1999, the veteran requested that he 
be afforded a personal hearing before a Member of the Board 
to be held at the RO, following a personal hearing held 
before a hearing officer at the RO.  Pursuant to the 
veteran's request, he appeared at a personal hearing before a 
Decision Review Officer at the RO in March 2000.  At the 
close of that hearing, the Decision Review Officer informed 
the veteran that a supplemental statement of the case (SSOC) 
would be issued, and that if the decision remained 
unfavorable to him, the case would be referred to the Board 
for further review.  It does not appear from the record that 
the veteran was scheduled to appear before a member of the 
Board at the RO.  

After the case was referred to the Board, the veteran's 
request for a Board hearing, as stated in his substantive 
appeal of November 1999, was noted.  Letters, dated in March 
and May 2001 were sent to the veteran at his last known 
addresses in order to clarify whether or not he continued to 
desire a personal hearing before a member of the Board 
sitting at the RO.  The veteran was informed by that letter 
that if he failed to respond within 30 days of the letter it 
would be assumed that he continued to desire such a hearing.  
The veteran was further advised that if he failed to respond, 
the case would be remanded back to the RO in order that a 
Board hearing at the RO could be scheduled.  


To date, the veteran has failed to respond to the March 2001 
letter.  Therefore, in order to give him every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  

Accordingly, this case is REMANDED for the following action:  

The veteran should be scheduled for a 
hearing before a member of the Board at 
the RO at the next available opportunity, 
as requested in his Substantive Appeal of 
November 1999.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with the present appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further 
action is required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




